Citation Nr: 1145330	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-06 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral knee osteoarthritis.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for lumbar strain with intermittent radiation to the left lower extremity.  

5.  Entitlement to service connection for bronchitis.  

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs

WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1985.  He had additional service in the Army Reserve, during which he served on active duty from November 2002 to November 2003 and from March 2004 to August 2004.  He served in Kuwait from November 2002 to May 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2008, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In January 2011, the Veteran testified before the undersigned at the RO.  Transcripts of each hearing are of record.

The issues of entitlement to service connection for bilateral knee osteoarthritis, bilateral pes planus, lumbar strain with intermittent radiation to the left lower extremity, and bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A VA psychologist confirmed that the Veteran's claimed stressor of incoming missile attack is adequate to support a diagnosis of PTSD, and this claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the only claim being decided herein.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  
 
Moreover, in January 2011, the Veteran was afforded a hearing conducted before the undersigned Acting Veterans Law Judge (AVLJ).  At the start of the hearing, the AVLJ clarified the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  This action supplements VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to Board hearings in January 2011, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

LEGAL CRITERIA

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

However, there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  In order to warrant service connection for PTSD there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App 128 (1997).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  Here, however, the Veteran does not allege, and the evidence does not reflect, that he engaged in combat with the enemy.

Prior to the recent amendment to the PTSD regulations, where a determination was made that the Veteran did not "engage in combat with the enemy," or the claimed stressor was not related to combat, the Veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  However, effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2011).  That amendment is relevant to the present case. The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes incoming artillery, rocket, or mortar fire.

ANALYSIS

The Veteran has appealed the denial of service connection for PTSD.  Here, the evidence shows that in his September 2003 post deployment examination, the Veteran reported that he saw someone wounded, killed or dead during deployment.  He also responded positively when asked if he felt that he was in great danger of being killed during deployment.  In May 2005, the Veteran reported that he still had nightmares and images about the time served in Kuwait.  PTSD was diagnosed.  

On the August 2006 VA compensation and pension examination, the Veteran reported that one time during service while in the desert they had incoming scuds and that he put his gas mask on.  The Veteran indicated that he was looking out for other unit members when he felt someone touch his shoulder.  He saw that it was a local and he believed that the person was trying to take his mask away.  The Veteran stabbed the man in the neck with a knife.  The Veteran also recalled that when they were in the desert a young man committed suicide.  The young man was the same age as his son and he could not help but think about his own child.  The Veteran reported ongoing problems since returning from Kuwait.  

The August 2006 VA examination was conducted by "S.G.," who was identified as a PhD.  Given the psychiatric nature of the examination and the advanced degree of the examiner, the Board concludes that the August 2006 VA examiner was a psychologist.  The VA psychologist found that the Veteran met the DSM-IV criteria for PTSD and, consequently, diagnosed PTSD.  The psychologist noted that the Veteran reported symptoms that started approximately four months after his return from service and have been chronic since that time.  She stated that the Veteran denied having any pre or post stressors that might be contributing to his PTSD.  Based on her review of the claims file and examination of the Veteran, the VA psychologist opined that it appears as likely as not that the Veteran's experiences in Kuwait, especially coming under frequent scud attacks and having to cope with suicide have resulted in his symptoms of PTSD.  As the VA psychologist explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

On the August 2007 VA examination, the Veteran reported that while in Kuwait around the year 2002 he was a sergeant in charge of unloading the ships at port.  He reported that he experienced several distant blasts from demolition work done by American soldiers but he was never in a situation where he lost consciousness.  He also reported that he witnessed a solider blow himself up in a suicide attempt, and that while in the hull of ship he was attacked and responded by killing the man.  

Based on the above evidence, the Board finds that service connection for PTSD is warranted.  One of the Veteran's claimed stressors is that he came under scud missile attacks while stationed in Kuwait.  The Veteran's service personnel records reflect that he served in Kuwait as a cargo specialist from November 2002 to May 2003.  Facing missile attacks, whether scud or otherwise, is therefore consistent with the places, types, and circumstances of the Veteran's service.  As a VA psychologist offered a probative medical opinion diagnosing PTSD based on a stressor related to the Veteran's fear of hostile military activity, and this stressor was consistent with the places, types, and circumstances of the Veteran's military service, entitlement to service connection for PTSD is warranted under 38 C.F.R. § 3.304(f)(3). 


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

The Veteran has appealed the denial of service connection for bilateral knee osteoarthritis, bilateral pes planus, lumbar strain with intermittent radiation to the left lower extremity, and bronchitis.  Service treatment records reveal a showing of mild pes planus during the July 1978 enlistment examination.  In May 1979, the Veteran was given an assessment of pes planus.  He complained of a left ankle sprain in August 1979.  His complaints continued in September 1979.  He was treated for right ankle pain in April 1980 and left ankle sprain in May 1980.  In December 1980, his throat was noted to be red.

The Veteran reported that he hit his knees on the edge of a truck in June 1990.  He had some tenderness of the right knee and crepitus of the left knee but x rays did not show evidence of fracture.  In August 1998, he complained of abdominal pain of the left side that radiated to the back.  In June 2000, the Veteran was treated for back pain.  He reported that he jumped out of the way of a moving car and hit his back against another car.  He complained of back pain following a motor vehicle accident in July 2001.  Examination revealed normal lumbar spine.  
 
Service treatment records also reveal complaints of low back pain to include a November 2002 slip that resulted in low back pain, the September 2003 report of continued back problems, and an October 2003 report of history of recurrent back pain or back problems.  At that time, he also reported having ear, nose and throat trouble, and a history of knee trouble.  

In July2005, the Veteran reported that he injured his lower back when he slipped on an oily surface while unloading the vessel for Enduring Freedom in November 2002.  He expressed that he injured his back a second time in January 2003 when he had to jump out of a truck, and a third time in March 2003 when he fell down the stairs during the war.  

Via various statements the Veteran has reported that he was injured in service when he fell from a trailer in 1982.  He also related that he slipped and injured his knees and back in 1990, and that he was injured in 1991 when he fell a long side of a ship 10 feet.  He expressed that he has had pain off and on for years.  He also expressed that service aggravated his pes planus as the high demands of service to include standing, marching, walking and running worsened his condition.  

The Veteran was afforded a VA general medical examination in July 2006.  During this examination, he reported lumbar spine impairment that started while in Kuwait.  He related while offloading a tank in a port in Kuwait he fell against a bulkhead.  He also reported bilateral knee pain that started in 1979.  Per the Veteran, he fell and injured in knee twice in service.  A history of flat feet which began in 1979 and an upper respiratory tract infection that started in May 2003 were reported by the Veteran as well.  Lumbar strain with mild impairment, bilateral knee osteoarthritis with mild to moderate impairment, pes planus and bronchitis were diagnosed.  No etiology opinion was given for any of the diagnoses.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The July 2006 VA examiner diagnosed current disabilities and the evidence indicates that such disabilities may be associated with service, but the examiner did not offer an opinion as to the etiology of any of these disabilities.  Consequently, new VA examinations are warranted as to the etiologies of the disabilities with which the Veteran has been diagnosed for which he is claiming entitlement to service connection.  As noted by the Veteran's representative during the Board hearing, the July 1978 enlistment examination report contains a diagnosis of moderate asymptomatic pes planus.  As pes planus was thus noted at entry into service, the presumption of sound condition is not applicable as to this disorder, and the issue is whether this preexisting disorder was aggravated beyond its natural progression by service.   38 U.S.C.A. §§ 1111, 1153.  Given that the Veteran had multiple periods of service between which he experienced various orthopedic symptoms, the issue of whether there were other preexisting orthopedic disabilities that were aggravated by any period of service should be addressed as well, as explained below.

Accordingly, the claims for entitlement to service connection for bilateral knee osteoarthritis, bilateral pes planus, lumbar strain with intermittent radiation to the left lower extremity, and bronchitis are REMANDED for the following action:

Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of his respiratory disability and a VA orthopedic examination to determine the nature and etiology of his bilateral knee and lumbar spine disabilities and his pes planus.

The claims file must be made available to the examiners for review.  A complete rationale should accompany each opinion provided.

The respiratory examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current respiratory disability is related to any period of service.

The orthopedic examiner should note that the Veteran had multiple periods of service as described above.  As to the pes planus, the examiner should indicate whether the preexisting pes planus noted at entry into the first period of service in July 1978 was aggravated (i.e., made worse) by any period of the Veteran's service.  As to the knee and lumbar spine disabilities, the examiner should first identify each current disability.  Then, the examiner should offer an opinion as to whether such disability is related to any period of service or, if it preexisted any period of service, was aggravated by such service. 

The examiner should also indicate if any of the current orthopedic disabilities were caused or aggravated by any of the other orthopedic disabilities.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


